Order entered August 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00328-CR

                         CHRISTINA MARIE EMMERT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F10-00776-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On July 10, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 19, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the July 10, 2013 order

requiring findings.

       We note that none of the exhibits admitted into evidence were filed with the reporter’s

record. Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file, within FIFTEEN DAYS of the date of this order, a supplemental

record containing copies of State’s Exhibit nos. 1, 1A, 2, 3, 4, 4A, 5, and 5A.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                      /s/    DAVID EVANS
                                                             JUSTICE